Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 16-21775-Civ-WILLIAMS/TORRES


   RAFAEL CENDAN,

         Plaintiff,

   v.

   OFFICER JOSE TRUJILLO, et al.,

         Defendants.

   ___________________________________________/

        ORDER ON DEFENDANTS’ MOTION TO EXCLUDE DR. CHAPMAN

         This matter is before the Court on Miami-Dade Police Officers Jose Trujillo’s,

   Jason Rodriguez’s, Jessica Coello’s, Richard Pichardo’s, Jorge Gonzalez’s, and

   Marloys Morales’s (“Defendants” or the “Officers”) motion to exclude the opinions of

   Rafael Cendan’s (“Mr. Cendan” or “Plaintiff”) expert witness, Dr. Christopher

   Chapman (“Dr. Chapman”). [D.E. 283]. Plaintiff responded to Defendants’ motion

   on September 14, 2020 [D.E. 291] to which Defendants replied on September 28,

   2020. [D.E. 299]. Therefore, Defendants’ motion is now ripe for disposition. After

   careful review of the motion, response, reply, relevant authorities, and for the

   reasons discussed below, Defendants’ motion is GRANTED in part and DENIED

   in part.1



   1     On September 1, 2020, the Honorable Kathleen Williams referred
   Defendants’ motion to the undersigned Magistrate Judge for disposition. [D.E.
   288].

                                            1
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 2 of 21




                                    I. BACKGROUND

         Plaintiff filed this action on May 17, 2016 [D.E. 1] with allegations that

   Miami-Dade Police Officers used excessive force against him during the course of an

   arrest for armed robbery that took place in January 2015. Plaintiff led police on a

   roughly ten-minute car chase before being surrounded in a shopping-center parking

   lot, forcibly removed from his vehicle, and arrested. Plaintiff pled guilty in state

   court to armed robbery, fleeing and eluding, battery on a law enforcement officer,

   and resisting with violence. Plaintiff then sued these Defendants under § 1983,

   claiming that, both during and after his arrest and handcuffing, the Officers used

   excessive force against him, resulting in severe injuries.2

                      II. APPLICABLE PRINCIPLES AND LAW

           The decision to admit or exclude expert testimony is within the trial court’s

   discretion and the court enjoys “considerable leeway” when determining the

   admissibility of this testimony. See Cook v. Sheriff of Monroe County, Fla., 402 F.3d

   1092, 1103 (11th Cir. 2005). As explained in Daubert v. Merrell Dow Pharm., Inc.,

   509 U.S. 579 (1993), the admissibility of expert testimony is governed by Fed. R.

   Evid. 702. The party offering the expert testimony carries the burden of laying the

   proper foundation for its admission, and admissibility must be shown by a

   preponderance of the evidence. See Allison v. McGhan Med. Corp., 184 F.3d 1300,

   1306 (11th Cir. 1999); see also United States v. Frazier, 387 F.3d 1244, 1260 (11th


   2      Plaintiff suffered a broken right eye socket, a broken nose, a fractured cheek
   bone, a fractured jaw, the loss of his top front teeth, and internal bleeding, among
   other injuries.


                                              2
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 3 of 21




   Cir. 2004) (“The burden of establishing qualification, reliability, and helpfulness

   rests on the proponent of the expert opinion, whether the proponent is the plaintiff

   or the defendant in a civil suit, or the government or the accused in a criminal

   case.”).

          “Under Rule 702 and Daubert, district courts must act as ‘gate keepers’ which

   admit expert testimony only if it is both reliable and relevant.”3 Rink v. Cheminova,

   Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589). The

   purpose of this role is “to ensure that speculative, unreliable expert testimony does

   not reach the jury.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256

   (11th Cir. 2002).    Also, in its role as gatekeeper, a court’s duty is not to make

   ultimate conclusions as to the persuasiveness of the proffered evidence. See Quiet

   Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)

          To facilitate this process, district courts engage in a three-part inquiry to

   determine the admissibility of expert testimony:

          (1) the expert is qualified to testify competently regarding the matters
          he intends to address; (2) the methodology by which the expert reaches
          his conclusions is sufficiently reliable as determined by the sort of

   3      Rule 702 states:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or
          otherwise if: (a) the expert’s scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is based on sufficient facts
          or data; (c) the testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied the principles and
          methods to the facts of the case.

   Fed. R. Evid. 702.


                                              3
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 4 of 21




         inquiry mandated in Daubert; and (3) the testimony assists the trier of
         fact, through the application of scientific, technical, or specialized
         expertise, to understand the evidence or to determine a fact in issue.

   City of Tuscaloosa, 158 F.3d 548, 562 (11th Cir. 1998) (citations omitted).       The

   Eleventh Circuit refers to the aforementioned requirements as the “qualification,”

   “reliability,” and “helpfulness” prongs and while they “remain distinct concepts”;

   “the courts must take care not to conflate them.” Frazier, 387 F.3d at 1260 (citing

   Quiet Tech, 326 F.3d at 1341).

         In determining the reliability of a scientific expert opinion, the Eleventh

   Circuit also considers the following factors to the extent possible:

         (1) whether the expert’s theory can be and has been tested; (2) whether
         the theory has been subjected to peer review and publication; (3) the
         known or potential rate of error of the particular scientific technique;
         and (4) whether the technique is generally accepted in the scientific
         community. Notably, however, these factors do not exhaust the
         universe of considerations that may bear on the reliability of a given
         expert opinion, and a federal court should consider any additional
         factors that may advance its Rule 702 analysis.

   Quiet Tech, 326 F.3d at 1341 (citations omitted). The aforementioned factors are

   not “a definitive checklist or test,” Daubert, 509 U.S. at 593, but are “applied in

   case-specific evidentiary circumstances,” United States v. Brown, 415 F.3d 1257,

   1266 (11th Cir. 2005). While this inquiry is flexible, the Court must focus “solely on

   principles and methodology, not on conclusions that they generate.” Daubert, 509

   U.S. at 594-95. It is also important to note that a “district court’s gatekeeper role

   under Daubert ‘is not intended to supplant the adversary system or the role of the

   jury.’” Quiet Tech, 326 F.3d at 1341 (quoting Maiz v. Virani, 253 F.3d 641, 666

   (11th Cir. 2001)). Rather, “[v]igorous cross-examination, presentation of contrary


                                              4
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 5 of 21




   evidence, and careful instruction on the burden of proof are the traditional and

   appropriate means of attacking but admissible evidence.” Daubert, 509 U.S. at 580;

   see also Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir.

   2014) (“As gatekeeper for the expert evidence presented to the jury, the judge ‘must

   do a preliminary assessment of whether the reasoning or methodology underlying

   the testimony is scientifically valid and of whether that reasoning or methodology

   properly can be applied to the facts in issue.’”) (quoting Kilpatrick v. Breg, Inc., 613

   F.3d 1329, 1335 (11th Cir. 2010)).

         “[T]he objective of [the gatekeeping role] is to ensure the reliability and

   relevancy of expert testimony. It is to make certain that an expert, whether basing

   testimony upon professional studies or personal experience, employs in the

   courtroom the same level of intellectual rigor that characterizes the practice of an

   expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

   (1999). The district court’s role is especially significant since the expert’s opinion

   “can be both powerful and quite misleading because of the difficulty in evaluating

   it.” Daubert, 509 U.S. at 595 (quoting Jack B. Weinstein, Rule 702 of the Federal

   Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631, 632 (1991)).

                                     III. ANALYSIS

         Defendants’ motion seeks to exclude portions of Dr. Chapman’s opinions

   because his expert report includes many confusing and questionable assertions –

   many of which are premised on speculation and credibility determinations that lack

   any support in the underlying record. Although Defendants do not seek to strike all



                                              5
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 6 of 21




   of Dr. Champan’s opinions (because Defendants acknowledge that he is at least

   minimally qualified to testify on some matters), they claim that several of his

   opinions are improper and inadmissible.4

         Specifically, Defendants take issue with Dr. Chapman’s opinion on the

   concept of noble cause corruption because this is irrelevant to the facts of this case,

   unscientific, and inflammatory.     Defendants also take aim at Dr. Chapman’s

   opinion that they used deadly force because the Court, not an expert, should advise

   the jury on the law to be applied.     Going further, Defendants contend that Dr.

   Chapman should not be allowed to narrate a portion of the arrest video because he

   relies, to some extent, on unsupported assumptions about what occurred.

   Defendants reason that interpreting the facts of this case is the jury’s role and that

   Dr. Chapman should not be allowed to transform himself into a fact finder under

   the guise of expert testimony.     And finally, Defendants request that the Court

   preclude Dr. Chapman from testifying on any errors the Officers might have

   committed when they approached Plaintiff’s vehicle because the Court has already

   limited this trial to a single question of whether the Officers used excessive force

   after Plaintiff was apprehended. We will discuss each argument in turn.




   4      Dr. Chapman is a retired Sergeant of Police with the Township of Cranford
   Police Department in New Jersey. During his tenure, Dr. Chapman held, among
   other roles, the position of patrol officer, police supervisor, federal task force
   investigator, and undercover narcotics investigator. Dr. Chapman is currently a
   fulltime tenured Associate Professor at Kingsborough Community College, where he
   conducts research in the field of criminal justice and policing.

                                              6
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 7 of 21




         A.     Whether Dr. Chapman’s Testimony on Noble Cause Corruption
                is Non-Scientific, Speculative, and Prejudicial

         The first issue is whether Dr. Chapman should be allowed to opine on a

   concept known as noble cause corruption or, to put it simply, the practice of police

   officers using unethical or illegal means to achieve noble ends.        Dr. Chapman

   asserts that noble cause corruption and a police code of silence are possible reasons

   for the discrepancies on what took place the day the Officers arrested Mr. Cendan.

   The Officers take issue with this opinion because it is irrelevant, unscientific,

   speculative, and inflammatory. Indeed, the Officers suggest that this is merely an

   attempt to paint law enforcement in broad negative strokes and that – rather than

   helping the jury decide the facts of this case – this opinion injects negative

   stereotypes about law enforcement.       The Officers also object forcefully to Dr.

   Chapman using race as a motivating factor because there is absolutely no evidence

   that it had any connection to Plaintiff’s injuries. Because Dr. Chapman’s opinion is

   imprecise, unspecific, and relies on nothing more than pure speculation, the Officers

   request that these unsupported opinions be excluded at trial.

         Plaintiff’s response is that the concept of noble cause corruption is not a

   centerpiece of Dr. Chapman’s report because it only comprises four out of one

   hundred pages.    Plaintiff also claims that Dr. Chapman’s opinion should stand

   because, if the jury believes Plaintiff’s allegations, it provides one of four possible

   explanations as to the discrepancies between the testimony of the Officers and Mr.

   Cendan.




                                             7
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 8 of 21




         The most glaring shortfall with Plaintiff’s response is both he and Dr.

   Chapman fail to explain how this opinion is reliable when it lacks all evidentiary

   support. Plaintiff contends, for instance, that noble cause corruption is “one of four

   possible explanations as to [the] discrepancies between the officers’ accounts of the

   arrest” and that it “may have played a role in Sergeant Gonzalez’s actions against

   Mr. Cendan while he was seated in his truck[.]” [D.E. 291 at 13-14 (emphasis

   added)]. This is woefully insufficient because, without any explanation as to how

   his opinion applies to the facts of this case, Dr. Chapman is merely stacking

   inferences upon inferences with no evidence to rely upon. While an expert may base

   an opinion on facts or data reasonably relied upon by experts in a particular field,

   an expert may not rely upon theoretical speculations, unsupported assumptions,

   and conclusory opinions that have no connection to the facts of a case.

         Making matters worse, Dr. Chapman invokes race as a component of noble

   cause corruption and Plaintiff suggests that this a relevant factor to be considered

   in resolving the discrepancies of whether the Officers used excessive force. But, Dr.

   Chapman never makes clear the connection as to how the race of anyone is

   pertinent to the facts of this case. And Dr. Chapman testified that did not even

   know the Officers’ races, leaving it entirely unclear as to how this opinion has any

   foundation or relevancy to the issues to be decided at trial:

         Q: When you talk about race being a factor, are you aware of the race
         of each of the six police officer defendants in this case?
         A: No. And that’s not necessary.

   [D.E. 285-1 at 92-93].    All that Dr. Chapman has offered is that noble cause



                                              8
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 9 of 21




   corruption might have been a possible explanation for the discrepancies in how the

   Officers arrested him. Yet, Dr. Chapman has failed to tie any evidence about this

   concept to the facts of this case and “nothing in either Daubert or the Federal Rules

   of Evidence requires a district court to admit opinion evidence that is connected to

   existing data only by the ipse dixit of the expert.” General Elec. Co. v. Joiner, 522

   U.S. 136, 146 (1997).

         It appears that Plaintiff has taken the position that, as an expert, Dr.

   Chapman should be allowed to opine on matters irrespective of whether they have

   any relevance. This is, of course, not the standard for allowing expert testimony.

   An expert is retained to explain issues, not invent them. Indeed, the “Eleventh

   Circuit has made clear that courts should not simply ‘tak[e] [an] expert’s word for

   it;’ instead, a party proposing to use an expert must demonstrate why the expert’s

   experience or expertise makes each particular opinion reliable.”     Jetport, Inc. v.

   Landmark Aviation Miami, LLC, 2017 WL 7734095, at *5 (S.D. Fla. July 19, 2017)

   (citing cases). And Dr. Chapman’s contention that noble cause corruption might

   somehow be relevant falls far short of meeting the requirements under Daubert and

   Rule 702.   See, e.g., Unleashed Magazine, Inc. v. Orange Cty., Fla., 2008 WL

   4304883, at *10 (M.D. Fla. Sept. 16, 2008) (“The Court cannot simply take Mr.

   Brenner's word for it that his considerable experience renders his opinion reliable.

   Thus, the Court finds that Mr. Brenner's report and expected testimony are not

   based on sufficient facts or data and are not the product of reliable principals and

   methods.”); Dishman v. Wise, 2009 WL 1938968, at *5 (M.D. Ga. July 7, 2009) (“The



                                            9
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 10 of 21




    Court cannot take Dr. Clancy's word for it that the delay caused the injuries . . .

    [because] Rule 702 and Daubert require more.”).       For these reasons, Plaintiff’s

    motion to exclude Dr. Chapman’s opinion on noble cause corruption is GRANTED

    because – even if this opinion had an ounce of reliability – Plaintiff has failed to

    bridge “the analytical gap between the data and the opinion offered.” General Elec.

    Co., 522 U.S. at 146.

          B.     Whether Dr. Chapman’s Opinion on Deadly Force Should be
                 Excluded

          The second issue is whether Dr. Chapman’s opinion on the use of deadly force

    should be excluded. Dr. Chapman states in his expert report that it is “reasonable

    to opine that physical force and deadly force was used against Mr. Cendan after he

    was restrained (subdued) by several officers and not actively resisting.” [D.E. 284-1

    at 40]. Defendants argue that there are two problems with this opinion. The first is

    that it attempts to dispose of the main issue to be presented at trial and that a jury

    – not an expert – should make this determination. The second is that it is improper

    for Dr. Chapman to characterize the Officers’ conduct as deadly force because there

    is no clearly established law in the Eleventh Circuit on whether strikes to the head

    meet this threshold.    Even worse, Defendants claim that Dr. Chapman fails to

    reference any authority for his opinion other than a consent decree reached between

    the Department of Justice (the “DOJ”) and the City of Newark, New Jersey.5

    Because it is the responsibility of the Court and not an expert witness to inform the


    5     Defendants question how this consent decree is relevant because – even if
    Miami-Dade County adopted the same language – it would not establish the legal
    standard for deadly force.

                                             10
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 11 of 21




    jury of the relevant legal principles, Defendants request that Dr. Chapman’s

    opinion on deadly force be excluded at trial.

          Determining whether the force used in a seizure was excessive and

    unreasonable under the Fourth Amendment “requires a court to consider

    the ‘nature and quality’ of the intrusion on the individual’s Fourth Amendment

    interests against the countervailing government interest at stake.” Cantu v. City of

    Dothan, Alabama, 2020 WL 5270645, at *8 (11th Cir. Sept. 3, 2020)

    (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). The Eleventh Circuit looks

    at the reasonableness of the force used from the perspective of “a reasonable officer

    on the scene.” Id. This is characterized as an objective test that does not consider

    an individual officer's intent or motivation. Graham, 490 U.S. at at 397. In other

    words, “[a]n officer’s evil intentions will not make a Fourth Amendment violation

    out of an objectively reasonable use of force; nor will an officer’s good intentions

    make an objectively unreasonable use of force constitutional.” Id.

          There are several factors that inform whether the force used in an arrest was

    reasonable. The Supreme Court instructs courts to consider “the severity of the

    crime at issue, whether the suspect pose[d] an immediate threat to the safety of the

    officers or others, and whether he [was] actively resisting arrest or attempting to

    evade arrest by flight.” Id. at 396. “And in deadly force cases we are to determine

    whether the officer had probable cause to believe that the suspect posed a threat of

    ‘serious physical harm’ to the officer or others, and whether the officer had given the

    suspect a warning about the use of deadly force, if doing so was feasible.” Cantu,



                                              11
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 12 of 21




    2020 WL 5270645, at *8 (citing McCullough v. Antolini, 559 F.3d 1201, 1206 (11th

    Cir. 2009)). Importantly, not all of these factors are relevant in excessive force

    cases. See, e.g., Shaw v. City of Selma, 884 F.3d 1093 (11th Cir. 2018).

          Here, the parties disagree on whether Dr. Chapman should be allowed to

    testify on whether the Officers’ conduct constitutes deadly force. Plaintiff argues,

    on one hand, that Dr. Chapman’s opinion is permissible because – although there is

    no binding precedent that establishes that a kick to a person’s head constitutes

    deadly force – his testimony is relevant to the extent it informs the excessiveness of

    the force used. The Officers contend, on the other hand, that there is no clearly

    established law in the Eleventh Circuit on whether strikes to the face constitute

    deadly force and that the Court, not Dr. Chapman, should instruct the jury on the

    law to be applied.     If Dr. Chapman is allowed to offer his opinion on what

    constitutes deadly force, Defendants are concerned that it would instruct the jury on

    what conclusion to reach and that this cannot be allowed when there is no rule in

    this circuit on whether the alleged conduct constitutes deadly force.

          In determining whether the Officers’ argument has merit, we return to the

    well-established principle that, while “an expert may testify as to his opinion on an

    ultimate issue of fact,” an expert cannot “merely tell the jury what result to reach.”

    Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (citing

    Fed. R. Evid. 704). This means that Dr. Chapman “may not testify to the legal

    implications of conduct,” and tell the jury that the Officers engaged in deadly force

    because “the court must be the jury’s only source of law.” Id. (citing cases). Indeed,



                                             12
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 13 of 21




    expert testimony is often unhelpful and “potentially confusing for the jury, when it

    purports to articulate the requirements of the law,” and this danger can be even

    more pronounced where the opinion could differ from the “actual requirements set

    forth in binding legal authorities.” Washington v. City of Waldo, Fla., 2016 WL

    3545909, at *4 (N.D. Fla. Mar. 1, 2016) (citing Berry v. City of Detroit, 25 F.3d 1342,

    1353 (6th Cir. 1994) (“It is the responsibility of the court, not testifying witnesses, to

    define legal terms”); Hygh v. Jacobs, 961 F.2d 359, 364 (2d Cir. 1992) (noting that

    an expert witness “is not qualified to compete with the judge in the function of

    instructing the jury”); Specht v. Jensen, 853 F.2d 805, 808-09 (10th Cir. 1988)

    (distinguishing “permissible testimony on issues of fact” and “testimony that

    articulates the ultimate principles of law governing the deliberations of the jury,”

    which is not permissible, and noting the confusion that would result from competing

    expert testimony on the requirements of the law)).

          The same concern is not presented here because Dr. Chapman is only opining

    that – based on the video footage and Plaintiff’s allegations – it is reasonable to

    conclude that the Officers used deadly force. The Officers object to this opinion

    because they construe it as a way of defining deadly force with no support or legal

    authority in the Eleventh Circuit.      But, Dr. Chapman never attempts to define

    deadly force.   He merely states that, given the allegations of this case and the

    possibility that a jury finds them to be true, it is reasonable to conclude that the

    Officers’ actions rise to the level of deadly force.     The jury could arrive at this

    conclusion if they accept the allegations to be true and if they apply the relevant



                                               13
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 14 of 21




    legal principles that the Court already identified.

          Notwithstanding this distinction, the Officers argue that Dr. Chapman’s

    opinion should be rejected because it has no support in the Eleventh Circuit. Yet,

    that is not exactly true either.     Plaintiff directs the Court’s attention to the

    Eleventh Circuit’s decision in Slicker v. Jackson, 215 F.3d 1225, 1233 (11th Cir.

    2000). There, the Court considered the question of whether excessive force against

    a handcuffed subject was sufficient to raise a question of fact as to whether the

    officers engaged in excessive force.     The Officers argue that Slicker has little

    relevance to this case because the Eleventh Circuit never held that kicking or

    punching constituted deadly force. While that might be true, the Court did find

    that there was at least a question of fact as to whether the officers’ actions

    constituted excessive force:

          Slicker testified, unambiguously, that after he was handcuffed, the
          officers repeatedly hit his head on the pavement, kicked him, and
          knocked him unconscious. If credited by the fact finder, this evidence
          suggests the officers used excessive force in beating Slicker even
          though he was handcuffed and did not resist, attempt to flee, or
          struggle with the officers in any way. This evidential foundation is
          sufficient to raise a question of fact as to whether the officers’ actions
          constituted excessive and not de minimis force.

    Slicker, 215 F.3d at 1233. And given that possibility, it is unclear why this case

    could also not present a question of fact if the Officers beat Plaintiff mercilessly

    after he was arrested. In other words, it is possible that a jury could find Plaintiff’s

    allegations to be credible and find that the Officers took actions that endangered his

    life with a severe beating that violates the Fourth Amendment.




                                              14
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 15 of 21




             The Officers are nonetheless concerned that there is a substantial risk that

    Dr. Chapman will mislead the jury on the law to be applied. But, that concern is

    overstated because the Court, not Dr. Chapman, will instruct the jury on the law to

    be applied. That is, even if Dr. Chapman takes the position that deadly force is a

    reasonable conclusion for a jury to reach, the jury could find the exact opposite

    because of both the evidence presented and the law of the Eleventh Circuit. Thus,

    the Officers’ motion to exclude Dr. Chapman’s opinion on deadly force is DENIED

    because he never defines the scope of deadly force nor does he present the danger of

    instructing the jury on the law to be applied or the conclusion that they should

    reach.

             C.    Whether Dr. Chapman Should be Precluded from Testifying
                   about the Arrest Scene Video

             Defendants’ third argument is that the Court should preclude Dr. Chapman

    from speculating on matters that took place on an arrest scene video.6           Dr.

    Chapman provides, in his expert report, a narration of the events that took place

    when the Officers took Plaintiff into custody. Defendants claim that a portion of Dr.

    Chapman’s opinions should not be allowed at trial because he made factual

    observations without any way to identify the officers or describe with any certainty

    the events that took place. Dr. Chapman could not, for example, determine whether

    an officer kicked Plaintiff or the moment that the Officers restrained him. The

    Officers accuse Dr. Chapman of lacking sufficient facts to form a reliable opinion

    and suggest that he is making improper credibility determinations when taking

    6     There are approximately three pages in Dr. Chapman’s expert report where
    he narrates a video that was taken when the Officers arrested Mr. Cendan.

                                              15
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 16 of 21




    many of the same positions that are consistent with Plaintiff’s allegations.

    Defendants also contend that the video footage has several limitations – making it

    difficult to describe the events that took place and that a jury should be tasked with

    weighing the evidence presented. As such, Defendants request that Dr. Chapman

    be precluded from testifying on matters that are based on speculation and

    guesswork.

          Plaintiff’s response is that it would be nonsensical to preclude Dr. Chapman

    from testifying on all matters related to the arrest scene video.         But, Plaintiff

    misconstrues Defendants’ argument. Defendants only seek to limit Dr. Chapman

    from testifying on matters where he is unsure of what took place on the day the

    Officers arrested Mr. Cendan.       That is, Defendants have no objection to Dr.

    Chapman testifying on matters that are readily observable to a lay witness and the

    use of his expert knowledge to the extent it applies. Their argument is instead

    directed to Dr. Chapman using guesswork and speculation to determine matters

    that took place where the video is unclear because – while Dr. Chapman is an

    expert on policing – he has no expertise in determining uncertain portions of a

    video. See Cordoves v. Miami-Dade Cty., 104 F. Supp. 3d 1350, 1358 (S.D. Fla.

    2015) (“[E]xpert testimony regarding matters outside of the witness’s expertise is

    inadmissible, even if the expert is qualified to testify about other matters.”).

          In light of that, the relief sought is a matter that be should reserved for the

    trial judge because we cannot decide in the abstract on what specific content falls

    within the domain of a lay witness as opposed to an expert skilled in video



                                               16
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 17 of 21




    technology. While “relevant testimony from a qualified expert is admissible only if

    the expert knows of facts which enable him to express a reasonably accurate

    conclusion as opposed to conjecture or speculation,” “absolute certainty is not

    required.” Jones v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988) (citing

    cases). After all, it is possible that Dr. Chapman can explain at trial how his many

    years as a police officer and a professor enable him to decipher the smallest of

    details in a video that could give rise to an opinion that goes beyond that of a lay

    witness. And that goes hand in hand with the principle that expert testimony is

    admissible if it “connects conditions existing later to those existing earlier provided

    the connection is concluded logically.” Id. (citing Breidor v. Sears, Roebuck and

    Co., 722 F.2d 1134, 1138 (3rd Cir. 1983).

          This is not to say that Defendants’ argument lacks merit. It only means that

    the basis for Dr. Chapman’s testimony and the specific video footage that

    Defendants may object to should be within the discretion of the trial judge. If, for

    example, the weaknesses in Dr. Chapman’s testimony are not too attenuated from

    his professional experience, his observations of the video footage may go to the

    weight of his opinion rather than its admissibility. The more appropriate approach,

    in that scenario, would be to give Defendants “the opportunity to ferret out the

    opinion’s weaknesses to ensure the jury properly evaluates the testimony’s weight

    and credibility.”   Id. On the other hand, if Dr. Chapman is doing nothing but

    guessing as to what took place in the video and he cannot explain how his opinion is

    any better than that of a lay witness, a wholesale exclusion of his observations, as



                                                17
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 18 of 21




    they relate to matters that are uncertain in the arrest video, may be appropriate.

    This is why the issue presented is not something that we can decide in the abstract

    on a motion in limine. It should instead be presented to the trial judge to the extent

    Dr. Chapman seeks to testify on matters that are outside the scope of his expertise.

    Therefore, Defendants’ motion to exclude Dr. Chapman’s testimony on the arrest

    video is DENIED with leave to renew at trial.

          D.     Whether Dr. Chapman’s Critique of the Officers is Irrelevant

          The final issue is whether Dr. Chapman’s critique on the way Officers

    approached Plaintiff’s vehicle should be excluded at trial. Dr. Chapman opines that

    the Officers had “other reasonable alternatives” when they approached Plaintiff’s

    truck and that, if they believed Plaintiff was an immediate threat, “they should

    have utilized a High Risk arrest protocol.” [D.E. 284-1 at 44].    Dr. Chapman also

    opines that the method the Officers used put “everyone at greater risk,” because

    they “creat[ed] a situation where they may [have] need[ed] to defend themselves

    from an attack.” Id. at 29.

          Defendants argue that Dr. Chapman’s opinion is irrelevant because this case

    is only about one remaining issue – whether the Officers used excessive force

    against Plaintiff after he was subdued on the ground. Defendants claim that this is

    consistent with the Summary Judgment Order where the Court prohibited Plaintiff

    from “arguing or asserting at trial or to this Court that his actions before police

    dragged him to the ground were compliant, lawful, or otherwise reasonable under

    the circumstances.” [D.E. 213 at 17 (citing cases)]. Indeed, the Court held that “to



                                             18
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 19 of 21




    recover damages [Plaintiff] will have to prove, among other things, that his

    damages were sustained after he was restrained by officers, not before.” Id. at 17-

    18. Because Dr. Chapman’s critiques are unrelated to whether the Officers used

    excessive force against Plaintiff when he was subdued on the ground, Defendants

    reason that this opinion is irrelevant and should be entirely excluded.

           Defendants are, of course, correct in their contention that the Court’s

    Summary Judgment Order found that the Officers were entitled to qualified

    immunity for actions taken prior to Plaintiff’s arrest. This does not mean, however,

    that all facts beforehand should be deemed irrelevant and inadmissible. In fact,

    after the Court made clear that Plaintiff would have the burden of proving that his

    damages were inflicted after he was arrested, the Court left open the possibility of

    “challenging the credibility or recollection of the officers[.]” Id. at 17-18.

           Defendants are skeptical of Plaintiff’s approach because they view him as

    “hid[ing] beneath the umbrella of credibility to back-door this admissible evidence

    into trial.” [D.E. 299 at 5]. But, the Court gave Plaintiff leeway to explore the

    Officers’ credibility.   This means that, even if qualified immunity attached to

    actions taken before the Officers arrested Mr. Cendan, Plaintiff is entitled to

    question their credibility and have the jury make a determination on their

    testimony and their actions. Defendants are, in other words, conflating credibility

    with liability. Defendants reason that they cannot be liable for any actions taken

    before they arrested Plaintiff and that any questions – even ones directed at their

    credibility – must be deemed irrelevant.



                                                19
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 20 of 21




          But, credibility does not attach only to actions taken before Plaintiff’s arrest.

    If, for example, Plaintiff can undermine the credibility of the Officers for actions

    taken prior his arrest, that could inform how the jury weighs the remaining

    evidence on whether the Officers used excessive force after they subdued him. That

    is, while Plaintiff cannot hold the Officers liable for actions taken prior to his arrest,

    Dr. Chapman’s opinion on whether the Officers had “other reasonable alternatives”

    when they approached Plaintiff’s truck could be used to undermine their credibility.

    And credibility is almost always relevant because it allows a jury to assess all of the

    evidence presented even if a defendant can only be held liable for certain actions.

    See United States v. Abel, 469 U.S. 45, 52 (1984) (“Proof of bias is almost always

    relevant because the jury, as finder of fact and weigher of credibility, has

    historically been entitled to assess all evidence which might bear on the accuracy

    and truth of a witness' testimony.”). The same is true in this case because, even if

    the Officers have qualified immunity for actions taken prior to Plaintiff’s arrest, a

    jury can assess their credibility and determine whether they should be liable for

    actions taken after his arrest.     Accordingly, Defendants’ motion to exclude Dr.

    Chapman’s opinion on the way in which the Officers approached Plaintiff’s vehicle

    is DENIED.




                                               20
Case 1:16-cv-21775-KMW Document 302 Entered on FLSD Docket 10/20/2020 Page 21 of 21




                                 IV. CONCLUSION

          For the foregoing reasons, Defendants’ motion to exclude Dr. Chapman is

    GRANTED in part and DENIED in part:

          A.    The Officers’ motion to exclude Dr. Chapman’s opinion on noble cause

                corruption is GRANTED.

          B.    In all other respects, the Officers’ motion to exclude Dr. Chapman is

                DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of

    October, 2020.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                           21
